Citation Nr: 9901351	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-07 640	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan and 
Corregidor, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to July 
1946, including a lengthy period of time as a prisoner of 
war.  This case comes to the Board of Veterans Appeals 
(Board) from a June 1993 RO decision which denied service 
connection for skin cancer.  The veteran filed a notice of 
disagreement in July 1993; a statement of the case was issued 
in August 1993; he filed a substantive appeal in September 
1993; and he provided testimony at an RO hearing in October 
1993.  (The Board incidentally notes that the veteran has 
other disabilities which are service-connected, and the RO 
recently granted him a total compensation rating based on 
individual unemployability.) 


FINDING OF FACT

In January 1999, prior to promulgation of a Board decision on 
the claim for service connection for skin cancer, the Board 
received a December 1998 statement from the veteran in which 
he indicated he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service 
connection for skin cancer have been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.202, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  The appellant 
has properly withdrawn his appeal for service connection for 
skin cancer and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.


		
L. W. TOBIN 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.

- 2 -
